Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 12, 16-17, 19 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by WU (Pub. No.: US 2019/0086705) filed in the IDS on 10/26/2020.
Re claim 1, WU teaches a display panel, comprising a plurality of light-emitting components, an array substrate, and a driver chip, wherein the plurality of light-emitting components are electrically connected to a side of the array substrate, and the driver chip is electrically connected to another side of the array substrate, and 
the array substrate comprises: 
a base substrate (11/11a, Fig. 7, ¶ [0081]) comprising a first surface and a second surface disposed opposite to the first surface;
a TFT layer (1, note that “The matrix circuit substrate 1 may be a thin-film transistor (TFT) substrate”, ¶ [0081] and a thin-film transistor (TFT) substrate comprises ) disposed on the first surface of the base substrate, wherein the TFT layer comprises a plurality of thin film transistors; 
a plurality of signal lines (12/13, note that “the electrodes 12 may be data lines or scan lines”, ¶ [0065]) disposed on the first surface of the base substrate; and 
a fanout circuit (15a, Fig. 8, [0079]) disposed on the second surface of the base substrate and electrically connected to the plurality of signal lines; 
wherein the driver chip (“thin-film transistor (TFT)”) is disposed on the second surface of the base substrate and electrically connected to the fanout circuit; and 
a plurality of openings (recess 114 which filled up by 13, S10 of Figs. 1A, 2, [0076] & [0066]) are provided on the array substrate, wherein the plurality of openings are located on an edge of the array substrate and penetrate the array substrate, the array substrate comprises a plurality of electrical connection parts (12/13[13a]/14[14a]) located in the plurality of openings (recess 114 which filled up by 13), and the plurality of electrical connection parts (12/13) are the plurality of electrical connection parts (12/13[13a]/14[14a]) directly connect the plurality of signal lines with the fanout circuit (15a, note that “In this embodiment, the area of contact between the first conductive material 13a and the electrical connection element 14a can be increased in order to ensure that the electrodes 12a can be electrically connected to the electrical connection element 14a via the first conductive material 13a. In addition, the conduction of each electrode 12a can similarly be controlled via a control circuit 15a”, FIGS. 6-8, ¶ [0079]) and contact a side surface of each of the signal lines (12/13), wherein a recess (114) is provided on a sidewall of the array substrate (11a) inside the openings, the recess is defined on a side of the signal lines (12/13) facing away from the base substrate, the electrical connection parts comprise an electrical connection convex located in the recess (the shape of 114, FIG. 1B), and the electrical connection convex (13) contacts a surface of each of the signal lines (12/13) facing away from the base substrate (11a).
Re claim 5, WU, Figs. 3-7 teaches the display panel of claim 1, wherein the plurality of openings comprise a plurality of first openings (filled up by 13, S10 of Fig. 2) arranged in a first direction (horizontal), the plurality of electrical connection parts comprise a plurality of first electrical connection parts (12/13[13a]/14[14a]) disposed in the plurality of first openings, the plurality of signal lines (data lines or scan lines or gate lines) comprise a plurality of gate lines (connected to the gate of TFT), and each of the first electrical connection parts is electrically connected to one of the gate lines.
Re claim 6, WU, Figs. 3-7 teaches the display panel of claim 1, wherein the plurality of openings comprise a plurality of second openings arranged in a second direction, the plurality of electrical connection parts (12/13[13a]/14[14a]) comprise a plurality of second electrical connection parts disposed in the plurality of second openings, the plurality of signal lines (data lines or scan lines or gate lines) comprise a plurality of source/drain lines (connected to the source/drain of TFT), and each of the second electrical connection parts is electrically connected to one of the source/drain lines.
Re claim 8, WU, Figs. 3-7 teaches the display panel of claim 1, wherein the light-emitting components are defined as a micro light-emitting diode or an organic light-emitting component [0081].
Re claim 12, WU, Figs. 3-7 teaches a tiled display panel formed by tiling a plurality of display panels, wherein the display panel comprises a plurality of light-emitting components, an array substrate, and a driver chip, wherein the plurality of light-emitting components are electrically connected to a side of the array substrate, and the driver chip is electrically connected to another side of the array substrate, and 
the array substrate comprises: 
a base substrate (11/11a) comprising a first surface and a second surface disposed opposite to the first surface; 
a TFT layer (1, note that “The matrix circuit substrate 1 may be a thin-film transistor (TFT) substrate”, ¶ [0081] and a thin-film transistor (TFT) substrate comprises a plurality of thin film transistors) disposed on the first surface of the base substrate, wherein the TFT layer comprises a plurality of thin film transistors;
a plurality of signal lines (12/13, note that “the electrodes 12 may be data lines or scan lines”, ¶ [0065]) disposed on the first surface of the base substrate; and 
a fanout circuit (15a) disposed on the second surface of the base substrate and electrically connected to the plurality of signal lines; 
wherein the driver chip (“thin-film transistor (TFT)”) disposed on the second surface of the base substrate and electrically connected to the fanout circuit; and 
a plurality of openings (recess 114 which filled up by 13, S10 of Fig. 2) are provided on the array substrate, wherein the plurality of openings are located on an edge of the array substrate and penetrate the array substrate (11/11a), the array substrate comprises a plurality of electrical connection parts (12/13[13a]/14[14a]) located in the plurality of openings (recess 114 which filled up by 13), and the plurality of electrical connection parts (12/13[13a]/14[14a]) directly connect the plurality of signal lines with the fanout circuit (15a, note that “In this embodiment, the area of contact between the first conductive material 13a and the electrical connection element 14a can be increased in order to ensure that the electrodes 12a can be electrically connected to the electrical connection element 14a via the first conductive material 13a. In addition, the conduction of each electrode 12a can similarly be controlled via a control circuit 15a”, FIGS. 6-8, ¶ [0079]) and contact a side surface of each of the signal lines (12/13), wherein a recess (114) is provided on a sidewall of the array substrate (11a) inside the openings, the recess is defined on a side of the signal lines (12/13) facing away from the base substrate, the electrical connection parts comprise an electrical connection convex located in the recess (the shape of 114, FIG. 1B), and the electrical connection convex (13) contacts a surface of each of the signal lines (12/13) facing away from the base substrate (11a).
Re claim 16, WU, Figs. 3-7 teaches the tiled display panel of claim 12, wherein the plurality of openings comprise a plurality of first openings (filled up by 13, S10 of Fig. 2) arranged in a first direction, the plurality of electrical connection parts comprise a plurality of first electrical connection parts (12/13) disposed in the plurality of first openings, the plurality of signal lines (data lines or scan lines or gate lines) comprise a plurality of gate lines (connected to the gate of TFT), and each of the first electrical connection parts is electrically connected to one of the gate lines.
Re claim 17, WU, Figs. 3-7 teaches the tiled display panel of claim 12, wherein the plurality of openings comprise a plurality of second openings (filled up by 13, S10 of Fig. 2) arranged in a second direction, the plurality of electrical connection parts comprise a plurality of second electrical connection parts (12/13) disposed in the plurality of second openings, the plurality of signal lines (data lines or scan lines or gate lines)  comprise a plurality of source/drain lines (connected to the source/drain of TFT), and each of the second electrical connection parts (12/13) is electrically connected to one of the source/drain lines.
Re claim 19, WU, Figs. 3-7 teaches the tiled display panel of claim 12, wherein the light-emitting components are defined as a micro light-emitting diode or an organic light-emitting diode [0081].
Re claim 20/23, WU, Figs. 3-7 teaches the display panel of claim 1/12, wherein a bottom surface of each of the plurality of the electrical connection parts (12/13[13a]/14[14a], FIGS. 6-7) directly connect to the fanout circuit (15a).
Re claim 21/24, WU, Figs. 3-7 teaches the display panel of claim 1/12, wherein the openings are defined as grooves (recess 114 which filled by 13/13a) provided on a sidewall of the array substrate (11).
Re claim 22/25, WU, Figs. 3-7 teaches the display panel of claim 1/12, wherein the openings are defined as through-holes (recess 114 which filled by 13/13a) penetrating the array substrate (11).
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Please see the detail rejections of claims 1 and 12 as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894